      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC.,                            )
                                                    )
                        Plaintiff,                  )   Case No. 2:20-cv-02229-JWL-KGG
v.                                                  )
                                                    )
GREATBANC TRUST COMPANY,                            )
                                                    )
                        Defendant.                  )


                           NOTICE OF RULE 30(b)(6) DEPOSITION

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(b)(6), Defendant

GreatBanc Trust Company (“GreatBanc”) will take the deposition upon oral examination of

Plaintiff Ferrell Companies, Inc. (“Ferrell”) in the above-captioned action on August 9, 2021, at

9:00 a.m. at the offices of Shook, Hardy & Bacon LLP, 2555 Grand Boulevard, Kansas City,

Missouri 64108. In accordance with Rule 30(b)(6), Ferrell shall designate as its representative(s)

one or more persons who consent to testify on Ferrell’s behalf on the topics listed in Exhibit A to

this Notice. The deposition will be recorded by stenographic and audiovisual means before a

notary public or other person authorized by law to administer oaths. GreatBanc reserves the right

to use the videotape and transcript at trial.

        PLEASE TAKE FURTHER NOTICE that this deposition will continue from day to day

until completed. You are invited to attend and cross-examine the witness.



Dated: June 29, 2021
     Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 2 of 12




Of Counsel:                                  SHOOK, HARDY & BACON L.L.P.

AKERMAN LLP                                  By: /s/ Todd W. Ruskamp
Mark S. Bernstein (pro hac vice)             Todd W. Ruskamp, D.Kan #70412
Shawn M. Taylor (pro hac vice)               Jessica A.E. McKinney, D.Kan #78649
                                             2555 Grand Boulevard
71 South Wacker Drive, 47th Floor            Kansas City, Missouri 64108
Chicago, Illinois 60606                      Telephone: 816.474.6550
Telephone: 312-634-5700                      Facsimile: 816.421.5547
Facsimile: 312-424-1900                      Email: truskamp@shb.com
Email: mark.bernstein@akerman.com                    jamckinney@shb.com
       shawn.taylor@akerman.com
                                             Attorneys for GreatBanc Trust Company



                                   CERTIFICATE OF SERVICE

       I, Shawn M. Taylor, certify that on June 29, 2021, I served a true and correct copy of

Notice of Rule 30(b)(6) Deposition via electronic mail on the following counsel:

                             James D. Griffin
                             Brent N. Coverdale
                             Scharnhorst Ast Kennard Griffin PC
                             1100 Walnut Street, Suite 1950
                             Kansas City, Missouri 64106
                             Tel: (816) 268-9400
                             Fax: (816) 268-9409
                             jgriffin@sakg.com
                             bcoverdale@sakg.com

                             Sarah K. Rathke
                             Marques P.D. Richeson
                             Squire Patton Boggs (US) LLP
                             4900 Key Tower
                             127 Public Square
                             Cleveland, Ohio 44114
                             Tel: (216) 479-8500
                             Fax: (216) 479-8780
                             sara.rathke@squirepb.com
                             marques.richeson@squirepb.com


                                                          /s/ Shawn M. Taylor




                                               2
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 3 of 12




                         Exhibit A to Notice of Rule 30(b)(6) Deposition

                                     Definitions & Instructions

        The following definitions and instructions shall apply to this Notice of Rule 30(b)(6)

Deposition and shall have the following meanings and rules of construction, unless the context

otherwise requires. Nothing set forth below is intended to narrow the scope of discovery

permitted by the Federal Rules of Civil Procedure, and the definitions should be construed as

broadly as permitted by those rules.

        1.      “Action” refers to Ferrell Companies, Inc. v. GreatBanc Trust Company, No. 20-

cv-02229-JWL-KGG (D. Kan.).

        2.      “Bankruptcy Case” refers to the jointly administered Chapter 11 bankruptcy

proceeding captioned In re Ferrellgas Partners, L.P. and Ferrellgas Finance Corp., No. 21-

10021-MFW (Bankr. D. Del.).

        3.      “Board” refers to the Board of Directors of Ferrell Companies, Inc. and

Ferrellgas, L.P., collectively and individually, as well as its past and present officers, directors,

members, attorneys, agents, and anyone acting or purporting to act on their behalf.

        4.      “Bridger” refers to Bridger Logistics, LLC, and any other subsidiaries or affiliates

of Bridger, LLC that were acquired pursuant to the May 29, 2015 Purchase and Sale Agreement

between Bridger, LLC, as seller, and Ferrellgas Partners, L.P., as purchaser.

        5.      “Bridger Transaction” refers to the transaction in which Ferrellgas Partners, L.P.

acquired Bridger Logistics, LLC and other subsidiaries or affiliates Bridger, LLC.

        6.      “Caligan” refers to Caligan Partners, including any of its directors, officers,

employees, agents, assigns, representatives, attorneys, or any other person or entity acting or

purporting to act for or on its behalf.
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 4 of 12




        7.     “Communication” or “communicate” means the transmittal of information (in the

form of facts, ideas, inquiries, or otherwise, either orally or in writing), including

correspondence, packages, conversations, meetings, discussions, telephone calls, telegrams,

telexes, telecopies, seminars, conferences, messages, notes, instant messages, emails and

memoranda, regardless of the means used to transmit or receive such information.

        8.     “Complaint” refers to Ferrell Companies, Inc.’s complaint in this Action (Dkt. 1),

including its allegations, exhibits, and any amendments thereto.

        9.     “Concerning,” “regarding,” “relating to,” or any variations thereof, mean about,

relating to, referring to, describing, evidencing, constituting, embodying, containing,

memorializing, comprising, reflecting, analyzing, constituting, identifying, referencing,

discussing, indicating, connected with or otherwise pertaining in any way, in whole or in part, to

the subject matter referenced.

        10.    “DLA” refers to DLA Piper LLP (US), the named defendant in the DLA

Litigation, as defined below, including any of its attorneys, directors, officers, employees,

agents, assigns, representatives, or any other person or entity acting or purporting to act for or on

its behalf.

        11.    “DLA Litigation” refers to the case captioned Ferrellgas Partners, L.P. and

Ferrellgas, L.P. v. DLA Piper LLP (US), No. 20 CV 02517 (Johnson County, Kan. D. Ct.) and

any related arbitration or other legal proceeding between any Ferrellgas entity and DLA Piper

LLP (US).

        12.    “Document” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Federal Rule of Civil Procedure 34(a), including, without limitation,




                                                 2
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 5 of 12




electronic or computerized data compilations, communications, and voice or data recordings. A

draft or non-identical copy is a separate document within the meaning of this term.

        13.     “Eddystone” refers to Eddystone Rail Company, LLC, the named plaintiff in the

Eddystone Litigaton, as defined below, including any of its directors, officers, employees,

agents, assigns, representatives, attorneys, or any other person or entity acting or purporting to

act for or on its behalf.

        14.     “Eddystone Litigation” refers to the cases captioned Eddystone Rail Co., LLC v.

Bridger Logistics, LLC, No. 17-cv-00495 (E.D. Pa.) and Eddystone Rail Co., LLC v. Jamex

Transfer Servs., Inc., No. 17-cv-01266 (S.D.N.Y.), individually and collectively.

        15.     “ERISA” means the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. § 1001, et seq.

        16.     “ESOP” or “Plan” refers to the Ferrell Companies, Inc. Employee Stock

Ownership Plan, together with all amendments and restatements thereto.

        17.     “Ferrell,” “You,” or “Your” refers to Plaintiff Ferrell Companies, Inc., as Plan

Sponsor and Plan Administrator of the ESOP and any of Ferrell’s predecessors and successors in

interest, subsidiaries and affiliates, past and present officers, directors, members, attorneys,

employees, agents, and anyone acting or purporting to act on its behalf.

        18.     “Ferrellgas” refers to and includes each of the following: (i) Ferrell Companies,

Inc.; (ii) Ferrellgas, Inc.; (iii) Ferrellgas Partners, L.P.; (iv) Ferrellgas, L.P.; (v) Ferrellgas

Finance Corp.; (vi) Ferrellgas Partners Finance Corp.; (vii) all affiliates or subsidiaries of

Bridger, LLC acquired by Ferrellgas Partners, L.P. pursuant to the Purchase and Sale Agreement

dated May 29, 2015, including but not limited to Bridger Logistics, LLC and Bridger Transfer




                                                3
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 6 of 12




Services, LLC; (viii) the Board of Directors, and (ix) any other partners, affiliates, or subsidiaries

of Ferrell Companies, Inc., Ferrellgas, Inc., Ferrellgas Partners, L.P., or Ferrellgas, L.P.

        19.     “Houlihan” refers to Houlihan Lokey Capital, Inc., the named defendant in the

Houlihan Litigation, as defined below, including any of its attorneys, directors, officers,

employees, agents, assigns, representatives, or any other person or entity acting or purporting to

act for or on its behalf.

        20.     “Houlihan Litigation” refers to the case captioned Ferrellgas Partners, L.P. and

Ferrellgas, L.P. v. Houlihan Lokey Capital, Inc., No. 20 CV 03359 (Johnson County, Kan. D.

Ct.) and any related arbitration or other legal proceeding between any Ferrellgas entity and

Houlihan Lokey Capital, Inc.

        21.     “Including” means to include by way of example only, and in no way qualifies,

limits, or restricts the scope of any requests.

        22.     “James Urbach” refers to James Urbach, the ESOP’s successor trustee, and any

employees, agents, assigns, representatives, attorneys, directors, officers, or any other person or

entity acting or purporting to act for or on his behalf including but not limited to ESOP

Fiduciaries, Inc., a Florida profit corporation which lists Mr. Urbach as its president and

registered agent in its filings with the Secretary of State.

        23.     “July 2019 Plan Amendment” refers to the Plan amendment dated July 29, 2019,

which stated, among other things, that “the Company (as Plan Administrator) shall have the

power to direct the Trustee as to voting of Company Stock under Section 8.”

        24.     “Notice of Removal” refers to the Notice of Removal of GreatBanc Trust

Company as Trustee of the Ferrell Companies, Inc. Employee Stock Ownership Plan and

Successor Trustee’s Acceptance of Trusteeship, dated October 9, 2019.




                                                   4
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 7 of 12




          25.   “Person” shall include natural persons, public or private corporations and all of

their subsidiaries or divisions, proprietorships, partnerships, joint ventures, governmental

entities, associations, unions, organizations, groups, trusts and estates. Any reference herein to

any “person” shall be construed to include, if that “person” is not a natural person, all present

and former subsidiaries, affiliates, divisions, joint venturers, partners, officers, directors, board of

directors (and committees thereof), employees, agents and advisors, and any other person acting

or purporting to act for, on behalf of, or in the name such entity, including, without limitation,

business consultants, bankers, financial advisors, attorneys, accountants and any other person of

any description retained or employed by such entity for business or financial reasons of any kind.

          26.   “Prior Action” refers to the case captioned Ferrell Companies, Inc. v. GreatBanc

Trust Company, No. 19-cv-02656 (D. Kan.), which was dismissed pursuant to the parties’

Stipulation of Dismissal on February 21, 2020.

          27.   “Settlement Agreement” refers to the settlement agreement, dated December 19,

2019, that Ferrell and GreatBanc executed in connection with settling and dismissing the Prior

Action.

          28.   “TPG” refers collectively to TPG Specialty Lending, Inc. and TPG Specialty

Finance, including any of their directors, officers, employees, agents, assigns, representatives,

attorneys, or any other person or entity acting or purporting to act for or on their behalf.

          29.   Unless otherwise specified, the relevant time period for the topics listed below

shall be January 1, 2015 to the present.




                                                   5
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 8 of 12




                                        Topics of Deposition

        1.      Ferrellgas’ business structure, including its corporate organization and

governance and the identity of all Ferrellgas (i) parent companies, (ii) subsidiaries, (iii) affiliates,

(iv) partners, and (v) officers and Board members.

        2.      The nature and scope of Your search and collection of documents and information

responsive to the document requests and interrogatories served by GreatBanc in this Action, the

identities of persons involved in the search and collection process, and a description of Your

search methodology.

        3.      The manner in which Ferrellgas stores and maintains its documents and

electronically stored information, including any related document retention policies or practices.

        4.      The factual and legal basis for Your alleged damages in this Action, including the

calculation of such damages.

        5.      The nature and scope of any injuries You allege the ESOP suffered as a result of

the allegations underlying Your claims in this Action.

        6.      The identity of all persons or entities You allege to be responsible for the damages

You seek to recover in this Action, the nature of their alleged misconduct, and the damages You

attribute to each of them.

        7.      The factual and evidentiary basis for Your allegations that this Action “arises out

of the improper efforts of a cadre of powerful banks, investment firms, hedge funds, and their

advisors to effectuate a secret and contractually prohibited hostile takeover of Ferrell Companies

and enrich themselves at the expense of thousands of Ferrellgas employee-owners,” as You

alleged in the Complaint, including the identity of all persons and entities referred to in the

foregoing allegations.




                                                   6
      Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 9 of 12




       8.      The factual and evidentiary basis for Your allegations that Houlihan “actively

acted to procure GreatBanc’s breach of contract and trust,” as You allege in the Complaint,

including the identity of employees or representatives of Houlihan involved in such alleged

actions.

       9.      The factual and evidentiary basis for Your allegations that Caligan collaborated

with or otherwise “encouraged and/or aided” GreatBanc “in violating its duties to Ferrellgas,” as

You allege in the Complaint, including the identity of employees or representatives of Caligan

involved in such alleged actions.

       10.     The factual and evidentiary basis for Your allegations that “certain Ferrellgas

bondholders” collaborated with or otherwise “encouraged and/or aided” GreatBanc “in violating

its duties to Ferrellgas,” as You allege in the Complaint, including the identity of each such

bondholder.

       11.     The factual and evidentiary basis for Your allegations that TPG collaborated with

or otherwise “encouraged and/or aided” GreatBanc “in violating its duties to Ferrellgas,” as You

allege in the Complaint, including the identity of employees or representatives of TPG involved

in such alleged actions.

       12.     The factual and evidentiary basis for Your allegations that “Ferrellgas’ former

counsel” collaborated with or otherwise “encouraged and/or aided” GreatBanc “in violating its

duties to Ferrellgas,” as You allege in the Complaint, including the identity of such former

counsel.

       13.     The factual and evidentiary basis for Your allegations that “GreatBanc’s

attorneys” collaborated with or otherwise “encouraged and/or aided” GreatBanc “in violating its

duties to Ferrellgas,” as You allege in the Complaint, including the identity of such attorneys.




                                                 7
     Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 10 of 12




       14.       The factual and evidentiary basis for Your allegations that Eddystone collaborated

with or otherwise “encouraged and/or aided” GreatBanc “in violating its duties to Ferrellgas,” as

You allege in the Complaint, including the identity of employees or representatives of Eddystone

involved in such alleged actions.

       15.       The factual and evidentiary basis for Your allegations that “GreatBanc

collaborated with ousted Ferrellgas CFO, Ryan VanWinkle, and ousted Ferrellgas COO, Boyd

McGathey,” as You allege in the Complaint.

       16.       The identity and role of any person or entity who (i) provided advice or services

in connection with the Bridger Transaction and/or (ii) approved of the Bridger Transaction.

       17.       The impact of Bridger’s failure on Ferrellgas’ financial condition and business

operations.

       18.       The impact of the Eddystone Litigation on Ferrellgas’ financial condition and

business operations.

       19.       The factual and evidentiary basis for Your allegations that GreatBanc was

“motivated to participate in the hostile takeover efforts of third parties (and preserve its role as

Directed Trustee) to avoid liability for its role in the failed Bridger investment,” as You allege in

the Complaint.

       20.       The facts and circumstances surrounding the July 2019 Plan Amendment,

including the identity of anyone involved in proposing, drafting, and approving the July 2019

Plan Amendment.

       21.       The nature and details of any communications between You and/or the Board and

the United States Department of Labor regarding GreatBanc or the ESOP, including but not

limited to communications or correspondence referred to in footnote 17 of Stephen Lerner’s




                                                 8
     Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 11 of 12




letter to David Buchbinder at the Office of the United States Trustee, dated January 19, 2021, a

copy of which was filed in the Bankruptcy Case under docket number 120-2.

       22.     The facts and circumstances surrounding the resignation or departure of Board

members, including Daniel Kaye, David Starling, and James Schwartz, and the terms of any

agreements executed in connection with such departures.

       23.     The facts and circumstances surrounding the resignation or termination of the

following members of Ferrellgas’ executive and management team: (i) Ryan VanWinkle, (ii)

Boyd McGathey, (iii) Stephen Wambold, (iv) Al Heitmann, (v) Trenton Hampton, (vi) Doran

Schwartz, (vii) Rick Frawley, (viii) Bryan Wright, and (ix) Bill Ruisinger, including the terms of

any related agreements executed in connection with these departures.

       24.     The facts and circumstances surrounding the decision to replace GreatBanc as the

ESOP’s trustee and issue the Notice of Removal, including the identity and role of anyone

involved with the decision.

       25.     The details of the “long-term strategic objectives” the Board adopted for

Ferrellgas, as referred to in the letters Jim Ferrell and Stephen Lerner sent to Kevin Kolb of

GreatBanc in July 2019, including when the objectives were adopted, the goals of such

objectives, and the identity and role of anyone involved creating, implementing, and adopting

such objectives.

       26.     The facts and circumstances surrounding TPG’s declaration of default under the

Senior Secured Credit Facility in September 2019 and the impact of such default to Ferrellgas’

financial condition.

       27.     The facts and circumstances surrounding the Board’s decision to engage James

Urbach as GreatBanc’s replacement, including when and how the decision was made.




                                                9
     Case 2:20-cv-02229-JWL-KGG Document 88 Filed 06/30/21 Page 12 of 12




       28.     The factual and legal basis for Your position that Your alleged damages in this

Action are not barred by the Settlement Agreement and Stipulation of Dismissal in the Prior

Action, as You asserted in seeking to strike GreatBanc’s affirmative defenses. (Dkt. 60).

       29.     The factual and evidentiary basis for Ferrellgas’ allegations that “[t]he Ferrellgas

takeover effort was publicly spearheaded by GreatBanc,” as alleged in the complaint filed in the

Houlihan Litigation.

       30.     The factual and evidentiary basis for Ferrellgas’ allegations that “GreatBanc,

assisted by Houlihan Lokey, DLA, and perhaps others, waged a pitched battle in the second half

of 2019 to oust or reconfigure FCI’s Board of Directors,” as alleged in the complaint filed in the

Houlihan Litigation.

       31.     The factual and legal basis for Ferrellgas’ alleged damages in the DLA Litigation

and Houlihan Litigation.




                                                10
